Citation Nr: 0834808	
Decision Date: 10/09/08    Archive Date: 10/16/08

DOCKET NO.  04-18 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Entitlement to service connection for a chronic 
genitourinary disability manifested by urinary frequency.

2.  Entitlement to service connection for blastocystosis.

3.  Entitlement to service connection for babesiosis.

4.  Entitlement to service connection for cold sores.

5.  Entitlement to service connection for a depressive 
disorder.

6.  Entitlement to service connection for chronic fatigue 
syndrome, to include as a qualifying chronic disability under 
38 C.F.R. § 3.317.

7.  Entitlement to service connection for fibromyalgia, to 
include as a qualifying chronic disability under 38 C.F.R. § 
3.317.

8.  Entitlement to an effective date prior to April 24, 2003 
for the establishment of a 20 percent rating for a cervical 
spine disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The veteran had active service from January 1980 to January 
2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Anchorage, 
Alaska, which denied the benefits sought on appeal.

The Board finds it useful to outline pertinent procedural 
history.  The veteran filed his original claim for service 
connection in December 2000.  In a February 2002 rating 
decision (sent in May 2002), the RO granted service 
connection for a cervical spine disability, rated as 10 
disabling and assigned an effective date of February 1, 2000 
(the day after the veteran's discharge from service).  The RO 
also denied service connection for cold sores, a depressive 
disorder, and multiple sclerosis (MS)(noted to also be 
claimed as "chronic muscle fatigue, low back, bilateral 
legs, right foot, right hand, toes, and numbness in left arm 
and hand").  The veteran disagreed with the rating assigned 
the cervical spine disability and the denials of service 
connection.

In a January 2004 rating decision, the RO increased the 
rating of the cervical spine disability to 20 percent, 
effective as of April 24, 2003.  The RO also specifically 
denied a claim for service connection for chronic fatigue 
syndrome, as well as a claim for service connection for 
nephrolithiasis (claimed as urinary frequency), 
blastocystosis, and babesiosis.  The denials of service 
connection for cold sores and depressive disorder were 
confirmed.  The veteran filed a notice of disagreement to the 
effective date assigned to the rating increase for the 
cervical spine disability, and to the denials of service 
connection.  The veteran's December 2004 notice of 
disagreement specifically noted his diagnoses of chronic 
fatigue syndrome and fibromyalgia.  In another December 2004 
document, the veteran noted that his fibromyalgia had 
previously been misdiagnosed as MS.

In an August 2006 rating decision, the RO denied service 
connection for fibromyalgia.  The veteran did not appeal this 
decision.  

Also in August 2006, the Board remanded multiple issues to 
the RO pursuant to Manlicon v. West, 12 Vet. App. 238 (1999) 
in order that the RO could issue a statement of the case 
regarding these disabilities.  The RO issued two statements 
of the case in November 2006.

The veteran filed a substantive appeal (VA Form 9) in January 
2007.  After review of the protracted procedural history, the 
Board finds that the veteran has perfected an appeal to the 
eight issues, as listed on the title page.  In this regard, 
the Board notes that although the RO issued a statement of 
the case both regarding the issue of an initial increased 
rating for the cervical spine disability, and entitlement to 
an earlier effective date for the grant of an increased 
rating, the veteran only perfected the issue of the earlier 
effective date.  

Regarding entitlement to service connection for chronic 
fatigue syndrome and fibromyalgia, the Board notes that this 
claim was originally characterized as service connection for 
MS, and it has been readjudicated under different diagnoses.  
Further, the RO separately denied the claim for fibromyalgia 
in an August 2006 rating decision that the veteran did not 
separately appeal.  After review of the record, however, it 
is clear that the veteran is contending that the diagnosis of 
MS was a misdiagnosis, and that he has, instead, been 
properly diagnosed as having chronic fatigue syndrome and 
fibromyalgia.  The Board finds that under the circumstances 
of this case that the veteran has perfected these two 
separate issues, as indicated on the title page, instead of a 
claim for service connection for MS.

In May 2008, the veteran testified before the undersigned 
Veterans Law Judge regarding these eight issues.  A copy of 
the transcript of this record has been associated with the 
claims file.  At the time of the hearing, the veteran 
submitted additional evidence.  He waived initial 
consideration of this evidence by the agency of original 
jurisdiction (AOJ), the RO in this case.  See 38 C.F.R. 
§ 20.1304(c).

In November 2006, the RO granted an earlier effective date 
for the grant of a total disability based on individual 
unemployability (TDIU).  On the basis of this grant, the 
veteran has been in receipt of a TDIU from the day after 
discharge from service, February 1, 2000.  See 38 C.F.R. 
§ 3.400.  In a September 2007 rating decision that granted 
basic entitlement to Dependents' Educational Assistance, the 
RO found that the veteran's total disability was permanent in 
nature.

In this instant decision the Board grants service connection 
for multiple disabilities.  The Board notes that the veteran 
is already service-connected for multiple disabilities, and 
that some of the disabilities granted service connection in 
this decision involve similar symptoms.  In this regard, the 
Board notes that evaluation of the same disability under 
various diagnoses is to be avoided.  That is to say that the 
evaluation of the same manifestation under different 
diagnoses, a practice known as "pyramiding," is to be 
avoided.  See 38 C.F.R. § 4.14.  Therefore, upon determining 
the appropriate disability rating for these disabilities, the 
RO should pay particular attention that a rating should not 
be provided to symptoms already adequately compensated by a 
rating under another diagnostic code.


FINDINGS OF FACT

1.  All evidence necessary to decide the claims has been 
obtained; the veteran has been provided notice of the 
evidence necessary to substantiate his claims and has been 
notified of what evidence he should provide and what evidence 
VA would obtain; there is no indication that the veteran has 
evidence pertinent to his claims that he has not submitted to 
VA.

2.  After 20 years of active duty, the veteran indicated that 
he had a history of urinary frequency upon his separation 
examination in October 1999; post service medical records 
show an enlarged prostate and continued complaints of urinary 
frequency; it is at least as likely as not that the veteran's 
benign prostatic hypertrophy (BPH) began during service

3.  The first medical evidence of the veteran being found to 
have the blastocystis, the parasite that causes 
blastocystosis, is dated after the veteran's discharge from 
service; there is no competent evidence that links a current 
diagnosis of blastocystosis to service. 

4.  The veteran was found to have the parasite that cause 
babesiosis in October 1999, prior to discharge from service; 
post-service records do not show that the veteran has 
babesiosis or residuals of same.

5.  The veteran has consistently asserted that he had 
recurrent cold sores (herpes simplex) since 1984, during 
service; he noted a history of cold sores upon discharge from 
service in January 2000; post-service medical records show 
cold sores within 2 years of service; .the veteran's herpes 
simplex began during service.

6.  The veteran was treated during service for depression; he 
indicated that he had a history of depression upon discharge 
from service in January 2000; post-service medical evidence 
includes a diagnosis of a dysthymia; the veteran's depressive 
disorder (dysthymia) began during service.

7.  There is medical evidence of a current diagnosis of 
chronic fatigue syndrome, which became manifest to a degree 
of 10 percent or more prior to December 31, 2011; the veteran 
is a Persian Gulf veteran.

8.  There is medical evidence of a current diagnosis of 
fibromyalgia, which became manifest to a degree of 10 percent 
or more prior to December 31, 2011; the veteran is a Persian 
Gulf veteran.

9.  The veteran filed a letter received on April 24, 2003; 
this letter indicated disagreement with the 10 percent rating 
granted in the February 2002 rating decision (sent in May 
2002); this issue has not been perfected; the April 24, 2003 
document was also a claim for increase; there is no earlier 
claim for increase; there is no evidence dated within a year 
of this claim for increase on which it is factually 
ascertainable that an increase in disability had occurred.


CONCLUSIONS OF LAW

1.  Service connection for BPH with urinary frequency is 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.303 (2007).

2.  Service connection for blastocystosis is not warranted.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).

3.  Service connection for babesiosis is not warranted.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).

4.  Service connection for herpes simplex or recurrent cold 
sores is warranted.  38 U.S.C.A. §§ 1110, 1131, (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.303 (2007).

5.  Service connection for dysthymia is warranted.  38 
U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2008); 38 C.F.R. § 
3.303 (2007).
6.  Service connection for chronic fatigue syndrome is 
warranted.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.303, 3.317 (2007).

7.  Service connection for fibromyalgia is warranted.  38 
U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.303, 3.317 (2007).

8.  The criteria for an effective date prior to April 24, 
2003, for the establishment of a 20 percent rating for the 
cervical spine disability have not been met.  38 U.S.C.A. §§ 
5103, 5103A, 5107, 5110 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.155, 3.159, 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA provides, 
among other things, for notice and assistance to VA claimants 
under certain circumstances.  VA has issued final rules 
amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.   

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

The Board finds that VA has met these duties with regard to 
the claims adjudicated on the merits in this decision.  In 
the instant decision, the Board grants service connection for 
the disability manifested by urinary frequency, cold sores, a 
depressive disorder, chronic fatigue syndrome, and 
fibromyalgia.  Regarding these issues, the instant decision 
constitutes a full grant of the benefits sought.  Therefore, 
it is not necessary to address VA's efforts to comply with 
the VCAA regarding these claims.

The claims denied in this decision are entitlement to service 
connection for blastocystosis, babesiosis, and entitlement to 
an earlier effective date for the establishment of an 
increased rating for the cervical spine disability.  The 
Board will, therefore, address VA's efforts to comply with 
the VCAA regarding these three claims.

There is no issue as to providing an appropriate application 
form or completeness of the application.  A July 2003 VCAA 
notification letter referenced the issues of service 
connection for blastocystosis and babesiosis, and the issue 
of entitlement to an increased rating for the cervical spine 
disability, but not specifically the issue of an earlier 
effective date for the establishment of an increase in the 
rating.  In March 2006, the veteran was issued a letter that 
provided information regarding the establishment of a 
disability rating and an effective date.  

The Board finds that these notification letters satisfy the 
duty to notify under the VCAA.  The veteran was informed 
about the information and evidence not of record that is 
necessary to substantiate his claims; the information and 
evidence that VA will seek to provide; and the information 
and evidence the claimant is expected to provide.  In 
addition, March 2006 letter provided the veteran notice 
regarding the evidence and information needed to establish 
disability ratings and effective dates, as outlined in 
Dingess.  

Although the July 2003 letter noted above did not 
specifically address the issue of entitlement to an earlier 
effective date for the establishment of an increase in the 
rating for the cervical spine disability, the Board notes 
that the veteran was provided a letter regarding the 
underlying issue.  In the July 2003 letter, the veteran was 
provided notice regarding the claim for an increase rating.  
Subsequently, in the January 2004 rating decision, the RO 
granted an increase in the rating.  In the March 2006 letter, 
the veteran was provided with notice regarding how the 
effective date was established.  Further, the veteran's 
statements and testimony before the Board reveal that the 
veteran understood what issue was before the Board and the 
evidence needed to support the claim.  See Dalton v. 
Nicholson, 21 Vet. App. 23, 30 (2007).  Thus, after review of 
the record, the Board finds that the veteran was provided 
with adequate notice and any error was non prejudicial.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the March 
2006 VCAA letter was issued after the RO decisions that are 
the subject of this appeal.  The Board is cognizant of recent 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) decisions pertaining to prejudicial error.  
Specifically, in Sanders v. Nicholson, 487 F.3d 881 (2007), 
the Federal Circuit held that any error by VA in providing 
the notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) is presumed prejudicial and that once an error 
is identified by the Court, the burden shifts to VA to 
demonstrate that the error was not prejudicial.  The Federal 
Circuit reversed the Court of Appeals for Veterans Claims' 
holding that an appellant before the Court has the initial 
burden of demonstrating prejudice due to VA error involving: 
(1) providing notice of the parties' respective obligations 
to obtain the information and evidence necessary to 
substantiate the claim; (2) requesting that the claimant 
provide any pertinent evidence in the claimant's possession; 
and (3) failing to provide notice before a decision on the 
claim by the agency of original jurisdiction.  (Emphasis 
added.)  See also Simmons v. Nicholson, 487 F.3d 892 (2007).

In this case, the timing error with respect to the notice 
requirements noted above raises a presumption of prejudicial 
error but such error is rebutted by the record.  The RO cured 
the timing defect by providing complete VCAA notice together 
with re-adjudication of the claims, as demonstrated by the 
November 2006 statement of the case.  Prickett v. Nicholson, 
20 Vet. App. 370, 376-78 (2006) (validating the remedial 
measures of issuing fully compliant VCAA notification and re-
adjudicating the claim in the form of a statement of the case 
to cure timing of notification defect).  As the statement of 
the case complied with the applicable due process and 
notification requirements for a decision, it constitutes a 
readjudication decision.  Accordingly, the provision of 
adequate notice followed by a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  Mayfield v. 
Nicholson, 20 Vet. App. 537, 541-42 (2006) (Mayfield III), 
citing Mayfield v. Nicholson, 444 F.3d 1328, 133-34 (Fed. 
Cir. 2006) (Mayfield II).

Thus, the presumption of prejudice against the veteran 
because of the timing of the notice is rebutted.  See 
Sanders, supra.  The veteran has been provided the 
opportunity to respond to VA correspondence and over the 
course of the appeal has had multiple opportunities to submit 
and identify evidence.  Furthermore, the veteran has been 
provided a meaningful opportunity to participate effectively 
in the processing of his claims by VA.

While the veteran does not have the burden of demonstrating 
prejudice, it is  pertinent to note that the evidence does 
not show, nor does the veteran contend, that any notification 
deficiencies, either with respect to timing or content, have 
resulted in prejudice.  

The Board also finds that all necessary assistance has been 
provided to the veteran.  The evidence of record includes 
service medical records, VA medical records, and private 
medical records.  The record also contains documents 
regarding the veteran's claim for disability benefits from 
the Social Security Administration (SSA), including evidence 
that benefits were granted.  The veteran has not asserted and 
there is not evidence that there are relevant SSA documents 
not of record.  See 38 C.F.R. § 3.159(c).

Regarding the claims for service connection, the Board notes 
that the veteran has not been provided a VA examination 
regarding whether the veteran currently has blastocystosis or 
babesiosis related to service.  Under VA regulations, the 
Secretary must provide a VA medical examination when there is 
(1) competent evidence of a current disability or persistent 
or recurrent symptoms of a disability; (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies; and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability; but (4) insufficient competent 
medical evidence on file for the Secretary to make a decision 
on the claim.  See 38 C.F.R. § 3.159(c)(4); see also McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, there is no competent evidence that the veteran 
was found to have blastocystosis during service.  Regarding 
babesiosis, there is no competent evidence that the veteran 
currently has this disability or any residuals of the 
parasite infection.  As there is no competent evidence that 
the veteran became infected with babesiosis during service 
and no competent evidence linking a residual disability to a 
diagnosis of babesiosis, the Board finds that there is no 
duty to provide the veteran with VA examinations regarding 
these disabilities.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4). 

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the veteran in the 
claims under consideration.  Adjudication of the claims at 
this juncture, without directing or accomplishing any 
additional notification and/or development action, poses no 
risk of prejudice to the veteran.  Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993). 

Law and Regulations:  General Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered or disease contracted in line of duty.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Disorders diagnosed after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

Factual Background:  Urinary Frequency

Service medical records show that the veteran had urethral 
condyloma acuminatum in August 1983, which was treated with 
excision.  There is indication that the results of this 
procedure were poor.  After a reoccurrence in 1987, the 
veteran underwent a urethroscopy.  He marked in his October 
1999 report of medical history that he had a history of 
frequent urination.  

A post -service July 2002 medical treatment record indicates 
that the veteran sought treatment for hematuria and was found 
to have a prostate prominence (benign prostatic hypertrophy 
or BPH) on the bladder base.  A January 2003 VA record 
documents that the veteran sought treatment for frequent 
urination and a kidney stone.  The veteran reported that he 
urinated approximately 10 to 15 times per day, including 5 
times at night.

A March 2003 medical record reveals that the veteran was 
diagnosed as having nephrolithiasis and lower urinary tract 
symptoms (LUTS).  The treatment record also notes the 
veteran's complaints of urinary frequency.  Other medical 
records include the diagnoses of nephrolithiasis and LUTS.

Analysis:  BPH with Urinary Frequency

The Board finds that service connection for BPH with urinary 
frequency is warranted.  Following 20 years of active duty, 
the veteran marked upon his discharge from service 
examination that he had urinary frequency.  Medical records 
dated within a few years of discharge note that the veteran 
had an enlarged prostate gland or BPH with continued urinary 
frequency.

After review of the entire record, and given the time frame 
summarized above, the Board finds that it is at least as 
likely as not that the veteran's BPH with urinary frequency 
began during service.  Therefore, with application of the 
doctrine of reasonable doubt, service connection for BPH with 
urinary frequency is warranted.  38 U.S.C.A. §§ 1110, 1131, 
5107(b); 38 C.F.R. §§ 3.102, 3.303.

Factual Background:  Blastocystosis

The service medical records are negative for blastocystosis.  
During his testimony before the Board, the veteran contended 
that he contracted the parasite from unsanitary conditions 
during service.  The veteran has indicated that doctors have 
informed him that he contracted the disability due to these 
unsanitary conditions in places he served.

A September 2001 VA laboratory report indicates that the 
veteran was found to have the parasite blastocystis hominis.  
Medical records dated in May 2002, October 2002 and November 
2002 also indicate that the veteran had blastocystosis 
hominis.  An April 2003 emergency treatment record documents 
the veteran's complaints of epigastric abdominal pain, and 
the history of intestinal parasites.

The veteran also submitted treatise evidence regarding 
blastocystosis.  
Analysis:  Blastocystosis

The Board finds that service connection for blastocystosis is 
not warranted.  

The record contains post-service evidence that the veteran 
was found to have blastocystosis.  There is no medical 
evidence, however, of a finding of the parasite during 
service.  

The veteran contends that he incurred the parasite in service 
due to unsanitary conditions.  The veteran has not contended 
that he was diagnosed during service.  The veteran has not 
been shown to possess the requisite medical training or 
credentials needed to render a competent opinion as to the 
diagnosis or medical causation of diseases such as 
blastocystosis.  That is, he is not competent to testify that 
he contracted the disability at a certain time and location 
due to the unsanitary conditions.  Accordingly, his lay 
opinion regarding the etiology of the contracting of this 
parasite disability lacks probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

The Board is cognizant that the veteran has contended that 
doctors have told him that he contracted the parasites due to 
unsanitary conditions in service.  The veteran's medical 
records are of file, however, and there are no medical 
records, that record these opinions.  In this regard, it must 
be noted that the Court has held that a lay person's 
statement about what a physician told him or her, i.e., 
"hearsay medical evidence," cannot constitute medical 
evidence, as "the connection between what a physician said 
and the layman's account of what he purportedly said, 
filtered as it was through a layman's sensibilities, is 
simply too attenuated and inherently unreliable to constitute 
'medical' evidence."  See Robinette v. Brown, 8 Vet. App. 
69, 77 (1995).  Therefore, this evidence is also without 
probative value.

After consideration of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
claim.  Therefore, the benefit of the doubt doctrine is not 
applicable and the claim for service connection for 
blastocystosis must be denied.  See 38 U.S.C.A. § 5107(b); 
Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) 
(holding that "the benefit of the doubt rule is inapplicable 
when the preponderance of the evidence is found to be against 
the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 56 
(1990).

Factual Background:  Babesiosis

The service medical records are negative for a diagnosis of 
babesiosis.  During his testimony before the Board, the 
veteran contended that he got bit by an insect on the chest 
while on active duty in Maryland.  The veteran indicates that 
he is no longer "positive" for the parasite, but believes 
he should be granted service connection for residuals of the 
disability.

An October 1999 service medical record indicates that the 
veteran was found to have the parasite babesia.  

A December 2001post-service VA record notes includes 
laboratory results indicating no evidence of babesia.  

The veteran also submitted treatise evidence regarding 
babesiosis.  

Analysis:  Babesiosis

The Board finds that service connection for babesiosis is not 
warranted.  The evidence indicates that the veteran was found 
to have the parasite during service.  There is no evidence 
since the date of his filing his claim for service connection 
for this disability, however, that he currently has the 
parasite and he does not contend otherwise.  In this regard, 
the December 2001 VA record indicates that the veteran did 
not have the parasite babesia.  Although the veteran asserts 
that service connection should be granted for residuals, the 
veteran has not indicated specific residuals and there is no 
medical evidence of residuals.  In the absence of proof of a 
current diagnosis of the claimed disability, there can be no 
valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223 
(1992).

After consideration of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
claim.  Therefore, the benefit of the doubt doctrine is not 
applicable and the claim for service connection for 
babesiosis must be denied.  See 38 U.S.C.A. § 5107(b); Ortiz 
v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) 
(holding that "the benefit of the doubt rule is inapplicable 
when the preponderance of the evidence is found to be against 
the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 56 
(1990).

Factual Background:  Cold Sores

Service medical records indicate that the veteran complained 
of having cold sores during service.  In this regard, an 
October 1999 service record documents that the veteran 
reported having a history of cold sores.  The veteran sent in 
a photograph of himself in uniform during service which he 
contends shows him with an outbreak of a cold sore.

In a post-service June 2001 VA treatment record, a clinician 
reported that the veteran had recurrent cold sores that began 
in December 1984.  A December 2001 VA record indicates that 
the veteran had a herpes simplex virus (cold sores) outbreak.  

Analysis:  Cold Sores

The Board finds that service connection for cold sores is 
warranted.  The veteran reported a history of cold sores 
during service.  The June 2001 VA treatment record noted that 
he veteran had recurrent cold sores and documented the 
history that the veteran had recurrent episodes of these 
lesions since December 1984.  He was on active duty from 
January 1980 to January 2000.  The veteran filed for service 
connection less than a year after discharge from service.

After review of the entire record, the Board highlights that 
the veteran noted that he had cold sores while in service and 
medical evidence dated less than a year and a half after 
discharge from service notes that the veteran had recurrent 
cold sores.  This medical evidence, therefore, in essence, 
confirms that the outbreaks that the veteran believes were 
cold sores were in fact herpes simplex or cold sores.  See 
See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
see also Layno v. Brown, 6 Vet. App. 465 (1994).  Therefore, 
the Board finds that service connection for herpes simplex or 
recurrent cold sores is warranted. 

Factual Background:  Depressive Disorder

A February 1999 service medical record indicates that the 
veteran was there for follow up regarding a depressed mood 
and was being treated with Zoloft.  A May 1999 record 
indicates that the veteran continued to be treated with 
Zoloft, and another May 1999 record documents the veteran's 
complaint that he had a "lot of depression."

The veteran marked in his October 1999 report of medical 
history that he had a history of depression.  The clinician 
adding notes to this acknowledged the veteran's diagnosis of 
MS and indicated the veteran had "mental confusion."  The 
report of medical examination completed at this time 
indicates that the psychiatric clinical evaluation was 
normal.

The veteran underwent a VA contract psychiatric examination 
in September 2001.  The examiner noted that the veteran was 
evaluated during service in 1998 due to the onset of mixed 
symptoms (mild anxiety and depression) in the context of the 
veteran's frustration in dealing with and receiving answers 
in regards to his physical complaints.  The examiner noted 
this as the cause for the trial of Zoloft and Paxil.  The 
examiner noted that the veteran's main complaints were 
physical and not mental.  Diagnoses were adjustment disorder 
with mixed features, partner relational problems, and a 
possible undifferentiated somatoform disorder.  The examiner 
found that the veteran was "more 'frustrated' than 
clinically depressed."  Regarding the somatoform diagnosis, 
the examiner noted that if the physical complaints "flow 
from a diagnosable, medical/surgical condition," the 
psychiatric diagnosis should not be applied.

The veteran underwent a VA general medical examination in 
October 2001.  The examiner reported that review of the 
veteran's service medical records and civilian record 
reflected "numerous medical problems ongoing and many of 
these blur over into other disease entities for a very 
complicates disease process."  The examiner indicated that 
the veteran had a very serious affect with depressive 
overtones.  

The veteran underwent another psychiatric examination in 
November 2002 for SSA by the same examiner who performed the 
September 2001 VA contract examination.  Diagnoses were 
undifferentiated somatoform disorder and dysthymia.  The 
examiner noted that compared to the September 2001 
examination, the veteran was more depressed, and therefore, 
he found that the veteran now met the criteria for a 
diagnosis of dysthymia.  The examiner also noted that the 
veteran's somatoform disorder was "quite severe, tenacious, 
and not responding to his current treatment interventions."  
The examiner indicated again, however, that if non-
psychiatric basis could be found for the veteran's 
complaints, that would overrule the suggestion of a 
somatoform designation.

Analysis:  Depressive Disorder

Service connection for a depressive disorder or dysthymia is 
warranted.  The Board first highlights that the veteran was 
prescribed anti-depression medication during service.  
Although a psychiatric disability was not diagnosed upon 
discharge, the veteran marked a history of depression upon 
his report of medical history.  The veteran filed for service 
connection within a year of discharge from service.

Post-service medical evidence, to include the psychiatric 
examinations performed in September 2001 and November 2002, 
indicate that the severity and etiology of the veteran's 
psychiatric disability is uncertain, to include whether the 
psychiatric disability is related to his service-connected 
disabilities or is somatoform in nature.  Review the evidence 
of record in its entirety also indicates that there is 
possibly overlap between his psychiatric disability and other 
diagnoses, to include fibromyalgia and chronic fatigue 
syndrome.

Whether the disability is directly service connected or 
secondary to a service connected disability (see 38 C.F.R. 
§ 3.310), however, the evidence indicates that the veteran 
developed symptoms of depression during service.  He has 
indicated that these symptoms have continued since service 
and there is a current diagnosis of dysthymia, which is a 
depressive disorder.  Under these circumstances, the Board 
finds that service connection for dysthymia is warranted.  

As noted in the Introduction, as there is overlapping 
symptomatology with this disability and the symptoms of 
fibromyalgia and chronic fatigue syndrome (granted in the 
instant decision), upon effectuating this decision the RO 
will determine the appropriate rating for the disability.  
See 38 C.F.R. § 4.14.

Law and Regulations:  Chronic Fatigue Syndrome & Fibromyalgia

VA regulations provide that service connection is warranted 
for qualifying chronic disabilities for Persian Gulf 
veterans, even without evidence of a link to service.

Specifically, service connection may be established for a 
Persian Gulf veteran who exhibits objective indications of 
chronic disability which cannot be attributed to any known 
clinical diagnosis, but which instead results from an 
undiagnosed illness, or chronic fatigue syndrome, 
fibromyalgia or irritable bowel syndrome, that became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than December 31, 
2011.  See 38 C.F.R. § 3.317(a)(1).  A "Persian Gulf 
veteran" is one who served in the Southwest Asia theater of 
operations during the Persian Gulf War.  See 38 C.F.R. 
§ 3.317(d)(1).

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  See 
38 C.F.R. § 3.317(a)(3).  Disabilities that have existed for 
six months or more and disabilities that exhibit intermittent 
episodes of improvement and worsening over a 6-month period 
will be considered chronic.  See 38 C.F.R. § 3.317(a)(4).

The term "medically unexplained chronic multisymptom 
illness" means a diagnosed illness without conclusive 
pathophysiology or etiology, that is characterized by 
overlapping symptoms and signs and has features such as 
fatigue, pain, disability out of proportion to physical 
findings, and inconsistent demonstration of laboratory 
abnormalities.  Chronic multisymptom illnesses of partially 
understood etiology and pathophysiology will not be 
considered medically unexplained.  See 38 C.F.R. § 
3.317(a)(2)(ii).  With claims based on undiagnosed illness, 
the veteran is not required to provide competent evidence 
linking a current disability to an event during service.  
Gutierrez v. Principi, 19 Vet. App. 1 (2004).  

Compensation will not be paid under 38 C.F.R. § 3.317:  (1) 
If there is affirmative evidence that an undiagnosed illness 
was not incurred during active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War; (2) If there is affirmative evidence 
that an undiagnosed illness was caused by a supervening 
condition or event that occurred between the veteran's most 
recent departure from active duty in the Southwest Asia 
theater of operations during the Persian Gulf War and the 
onset of the illness; or (3) If there is affirmative evidence 
that the illness is the result of the veteran's own will 
misconduct or the abuse of alcohol or drugs.  See 38 C.F.R. 
§ 3.317(c).

For VA purposes, the diagnosis of chronic fatigue syndrome 
requires (1) new onset of debilitating fatigue severe enough 
to reduce daily activity to less than 50 percent of the usual 
level for at least six months; and (2) the exclusion, by 
history, physical examination, and laboratory tests, of all 
other clinical conditions that may produce similar symptoms; 
and (3) Six or more of the following: (i) acute onset of the 
condition, (ii) low grade fever, (iii) nonexudative 
pharyngitis, (iv) palpable or tender cervical or axillary 
lymph nodes, (v) generalized muscle aches or weakness, (vi) 
fatigue lasting 24 hours or longer after exercise, (vii) 
headaches (of a type, severity, or pattern that is different 
from headaches in the pre-morbid state), (viii) migratory 
joint pains, (ix) neuropsychologic symptoms, (x) sleep 
disturbance.  38 C.F.R. § 4.88a. 

Factual Background:  Chronic Fatigue Syndrome & Fibromyalgia 

An August 1999 record indicates that it had been questioned 
whether the veteran had fibromyalgias versus myositis.  
Service medical records, including the October 1999 report of 
medical examination, note that the veteran had been diagnosed 
as having MS.  In the report of medical history completed at 
this time, the veteran marked that he had a history of easy 
fatigability.  In another October 1999 record, a clinician 
documented the veteran's complaints of muscle weakness, joint 
ache, and mental confusion, noting that the veteran was 
concerned that his symptoms met the profile of the "Gulf War 
Syndrome."  Another October 1999 record documents that the 
veteran underwent a magnetic resonance image (MRI) of the 
brain.  This document indicates that the MRI was ordered due 
to an unexplained syndrome of circumferential limb 
discomfort, episodic paresthesia, vague central nervous 
systems symptoms, and brisk reflexes.  The clinician 
completing the record noted that MS was a possibility.

Post-service records document the veteran's treatment and 
complaints of fatigue and muscle pain.  An April 2000 record 
documents that the veteran was evaluated for MS.  The 
clinician performing the evaluation noted that the 
neurological evaluation was normal and that the symptoms were 
"not very suggestive of multiple sclerosis." A February 
2001 record questions a diagnosis of fibromyalgia versus 
other diagnoses.

In September 2001, the veteran underwent a Persian Gulf 
Registry examination.  The clinician completing this 
examination found that the veteran's primary diagnosis was 
MS.  

The veteran underwent a VA general medical examination in 
October 2001.  The examiner reported that review of the 
veteran's service medical record and civilian record 
reflected "numerous medical problems ongoing and many of 
these blur over into other disease entities for a very 
complicates disease process."  Citing that the veteran had 
sudden unilateral loss of vision (since regained) with 
chronic lower extremity muscle weakness and chronic 
"lethargia," the examiner found that there was evidence of 
MS.

In a June 2004 private medical letter, a clinician documented 
the veteran's reports of marked increase in fatigue and 
generalized pain.  The clinician also noted that the veteran 
had frequent diarrhea and abdominal discomfort.  It was also 
reported that there was no evidence of any definable 
autoimmune disease, but the diagnostic impression was that 
the veteran had fibromyalgia/chronic fatigue syndrome and 
should be treated for such.  

In a November 2004 decision from SSA, an Administrative Law 
Judge found that the veteran had multiple severe 
disabilities, including fibromyalgia.

An April 2005 record indicates that the veteran's chronic 
illnesses included chronic fatigue.

The veteran underwent an April 2006 VA examination.  An 
August 2006 addendum was added after review of records. The 
examiner had been requested to determine the timeframe of 
occurrence of fibromyalgia.  The examiner responded that 
review of service medical records indicated diagnosis of MS 
at the veteran's retirement physical.  The examiner indicated 
it was entirely possible to have MS and fibromyalgia, 
although the examiner noted that there was not a "final 
firm" diagnosis of MS.  He also noted that there were no 
complains of point specific "trigger points" by the veteran 
nor any reference to fibromyalgia by examiners.

Analysis:  Chronic Fatigue Syndrome & Fibromyalgia

The Board finds that service connection for chronic fatigue 
syndrome and fibromyalgia is warranted.  The evidence 
indicates that the veteran had complained of symptoms of 
fatigue and joint pain since service.  Further, the record 
shows that the veteran served in the Southwest Asia Theater 
of operations during the Persian Gulf War.  Lastly, the 
record indicates that the veteran has been diagnosed as 
having chronic fatigue syndrome and fibromyalgia, which are 
presumptive diseases for Persian Gulf War veterans or 
qualifying chronic disabilities under 38 C.F.R. 
§ 3.317(a)(2)(i)(B).

Review of the record indicates that the veteran's symptoms 
have existed for more than 6 months, and are, therefore, 
considered chronic.  See 38 C.F.R. § 3.317(a)(4).  Further, 
based on review of the medical records detailing these 
disabilities and resolving all reasonable doubt in favor of 
the veteran, the Board finds that his disabilities has become 
manifest to a degree of 10 percent or more.  See 38 C.F.R. 
§§ 4.3, 4.71a, Diagnostic Code 5025, 4.88b, Diagnostic Code 
6354.  Although there is not clear evidence that the 
diagnosis of chronic fatigue syndrome complies with 38 C.F.R. 
§ 4.88a, the evidence of records supports a finding that the 
veteran's symptoms comply with the dictates of 38 C.F.R. 
§ 4.88a.

Therefore, based on the evidence that the veteran has chronic 
fatigue syndrome and fibromyalgia, served in the Southwest 
Asia theater and meets the other requirements of 38 C.F.R. 
§ 3.317, service connection for these disabilities is 
warranted.

As noted in the Introduction, as there is overlapping 
symptomatology with other disabilities granted service 
connection (including the grants of service connection in 
this instant decision) upon effectuating this decision the RO 
will determine the appropriate ratings for these 
disabilities.  See 38 C.F.R. § 4.14.

Law and Regulations:  Earlier Effective Date for the 
Establishment of a 20 Percent Rating for a Cervical Spine 
Disability

Under VA regulations, a "claim-application" means a formal 
or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement, to a benefit.  38 C.F.R. § 3.1(p).  A specific 
claim in the form prescribed by the Secretary must be filed 
in order for benefits to be paid to any individual under the 
law administered by VA.  38 C.F.R. § 3.151.  If the veteran 
files an informal claim for a benefit, such informal claim 
must identify the benefit sought.  38 C.F.R. § 3.155.

Applicable law and regulations concerning effective dates 
state that, except as otherwise provided, the effective date 
of an evaluation and award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance or a claim 
for increase will be the date of receipt of claim or the date 
entitlement arose, whichever is later.  See 38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400(a).

38 C.F.R. § 3.400(o)(2) further provides that in a claim for 
a disability compensation claim, the effective date will be 
the earliest date as of which it is factually ascertainable 
that an increase in disability had occurred if claim is 
received with in 1 year from such date otherwise, date of 
receipt of claim.

Under 38 C.F.R. § 3.105(a), a prior final decision of the VA 
can be reversed or amended where evidence establishes "clear 
and unmistakable error" (CUE).  For CUE to exist:

(1) "[e]ither the correct facts, as they were known at that 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated), or the statutory or regulatory provisions extant 
at the time were incorrectly applied," (2) the error must be 
"undebatable" and of the sort "which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made," and (3) a determination that there was CUE 
must be based on the record and law that existed at the time 
of the prior adjudication in question.  See Damrel v. Brown, 
6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 
Vet. App. 310, 313-14 (1992)).

The Court has consistently stressed the rigorous nature of 
the concept of CUE: "Clear and unmistakable error is an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts: it 
is not mere misinterpretation of facts."  See Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).  To constitute CUE, 
errors must be "undebatable, so that it can be said that 
reasonable minds could only conclude that the original 
decision was fatally flawed at the time it was made."  See 
Russell, 3 Vet. App. at 313.  The Court has further noted 
that "CUE is a very specific and rare kind of 'error.'"  See 
Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  A simple 
disagreement with how the RO evaluated the facts is not 
sufficient to raise a valid claim of CUE.  See Luallen v. 
Brown, 8 Vet. App.92, 95 (1995).

As they are relevant to the issue before the Board, the Board 
will outline the rating criteria for a cervical spine 
disability.  The rating criteria were amended since the 
veteran filed his original claim in December 2000.

Both prior to the revisions and after, all Diagnostic Codes 
regarding rating the cervical spine are located in 38 C.F.R. 
§ 4.71a.  For the period through September 22, 2002, under 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002), a 10 percent 
evaluation was warranted for mild intervertebral disc 
syndrome.  A 20 percent evaluation was in order for moderate 
intervertebral disc syndrome, with recurring attacks.  A 40 
percent evaluation contemplated severe intervertebral disc 
syndrome, characterized by recurrent attacks with 
intermittent relief.  A 60 percent evaluation was warranted 
for pronounced intervertebral disc syndrome, with persistent 
symptoms compatible with sciatic neuropathy which 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.

For the period beginning on September 23, 2002, under 
Diagnostic Code 5243 (2006), a 10 percent evaluation is 
warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
one week but less than two weeks during the past twelve 
months.  A 20 percent evaluation contemplates intervertebral 
disc syndrome with incapacitating episodes having a total 
duration of at least two weeks but less than four weeks 
during the past twelve months.  A 40 percent evaluation is 
assigned in cases of incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past twelve months.  A 60 percent evaluation 
contemplates incapacitating episodes having a total duration 
of at least six weeks during the past twelve months.

Moreover, the remaining diagnostic criteria for evaluating 
spine disorders were been revised, effective from September 
26, 2003.  This further revision incorporates the new 
criteria for evaluating intervertebral disc syndrome.  68 
Fed. Reg. 51454-51458 (August 27, 2003). 

Prior to the revision, residuals of fracture of the vertebra 
were rated under Diagnostic Code 5285.  A 10 percent rating 
was added under this code for demonstrable deformity of 
vertebral body.  Ankylosis of the cervical spine was rated 
under Diagnostic Code 5287.  

Limitation of motion of cervical spine was rated under 
Diagnostic Code 5290.  This Diagnostic Code provided that 
slight limitation warranted a 10 percent rating, moderate 
limitation warranted a 20 percent rating, and severe 
limitation of motion of the cervical spine warranted a 30 
percent rating.  

Under the recent code revisions (Diagnostic Codes 5235-5242), 
a 10 percent rating is warranted for forward flexion of the 
cervical spine greater than 30 degrees but not greater than 
40 degrees; or, combined range of motion of the cervical sine 
greater than 170 degrees but not greater than 335 degrees; or 
muscle spasm, guarding, or localized tenderness not resulting 
in abnormal gait or abnormal spinal contour, or vertebral 
body fracture with loss of 50 percent or more of the height.  
A 20 percent rating is warranted for forward flexion of the 
cervical spine greater than 15 degrees but not greater than 
30 degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  A 30 percent rating is warranted for 
forward flexion of the cervical spine of 15 degrees or less; 
or, favorable ankylosis of the entire cervical spine.  A 40 
percent rating is warranted for unfavorable ankylosis of the 
entire cervical spine.  

The code section for intervertebral disc syndrome is now 
5243, and associated objective neurological abnormalities 
(e.g., bladder and bowel impairment) are to be evaluated 
separately.  See 38 C.F.R. § 4.71a, General Rating Formula 
for Disease and Injuries of the Spine, Note (1). 

Factual Background:  Earlier Effective Date for the 
Establishment of a 20 Percent Rating for a Cervical Spine 
Disability

The veteran contends that the establishment of the 20 percent 
rating should be earlier than April 24, 2003.  He asserts 
that the RO made a mistake when not considering the November 
2001 MRI as evidence of a more severe disability.  

The Board will summarize the evidence of record since the 
claim for service connection.  In an October 2001 VA general 
medical examination, the examiner documented that the veteran 
had "full though painful range of motion of the cervical 
spine."  Diagnosis was degenerative disc disease and 
degenerative arthritis of the cervical spine with painful 
motion.  X-ray taken at this time revealed a "major 
abnormality."

Prior to the grant of service connection, the claims file 
contained record of the November 2001 private MRI of the 
cervical spine.  This MRI revealed a focal disc protrusion at 
C6-7 "which may be accompanied by posterior osteophyte 
causing moderate spinal stenosis accompanied by severe right 
sided foraminal stenosis"; posterior spondylosis at C5-6 
"causing mild spinal stenosis on the right side and also 
mild to moderate foraminal stenosis"; and small central disc 
protrusion.

A December 2001 VA record indicates that the veteran had a 
herniated nucleus pulposus and spinal stenosis cervical 
region with radicular symptoms.

On April 24, 2003, the RO received the veteran's notice of 
disagreement regarding the rating of his service spine 
disability, which was granted a 10 percent rating in the 
February 2002 rating decision. The RO granted the increase to 
20 percent from the date of this notice of disagreement.

The record also includes later dated medical records, 
including a VA examination, documenting the severity of the 
veteran's cervical spine symptoms.  

Analysis:  Earlier Effective Date for the Establishment of a 
20 percent Rating for a Cervical Spine Disability

The Board finds that entitlement to an earlier effective date 
is not warranted.  The veteran submitted an April 24, 2003 
notice of disagreement indicating disagreement with the 
initial 10 percent rating assigned.  The RO also considered 
this document a claim for an increased rating for the 
cervical spine disability, and granted an increase to 20 
percent as of the date of receipt of the notice of 
disagreement.  The veteran was issues statements of case on 
the same day regarding entitlement to an earlier effective 
date for the grant of the increase and the issue of 
entitlement to an initial higher rating for the disability.  
The veteran only perfected the issue of entitlement to an 
earlier effective date claim; he did not submit a time 
substantive appeal for the claim for a higher initial rating 
for his cervical spine disability and the February 2002 
rating decision granting the initial 10 percent rating became 
final.  See 38 U.S.C.A. § 7105.

Even though he did not perfect the appeal as the February 
2002 rating decision, the veteran's main contention upon 
appeal is that a mistake was made in the February 2002 rating 
decision as the RO did not discuss the findings of the 
private November 2001 MRI.  The report from this MRI was of 
record at the time of the February 2002 rating decision.

The Board notes that there is no earlier document that could 
be considered a claim for a rating increase.  Further, there 
is no medical evidence dated within a year of the April 24, 
2003 claim that indicates an increase in symptoms under the 
criteria for rating the cervical spine.  In this regard, 
there is no evidence of more severe limitation of motion or 
other more severe symptoms.

The veteran has not specifically alleged CUE, although he 
does allege that the February 2002 rating decision contained 
a mistake.  In this case, the veteran's asserts that the 
November 2001 MRI showed that the disability had increased in 
severity.  The veteran contends, in essence, that the 
subsequent grant to 20 percent was based on his highlighting 
this "error" to VA.  The Board first notes that although 
the November 2001 MRI includes the word "severe," the MRI 
report does not provide evidence that relates to the current 
or former rating criteria outlined above.  Although findings 
of the MRI were noted in the January 2004 rating decision 
that granted the rating increase as evidence of the current 
diagnosis, the RO noted post-April 2003 finding of more 
severe limitation of motion when granting the increase to 20 
percent.  Thus, the February 2002 rating decision was not 
undebatably erroneous; a claim of CUE in that decision is not 
raised by the record.

The Board finds that entitlement to an effective date earlier 
than April 24, 2003 for the establishment of a 20 percent 
rating for the service-connected cervical spine disability is 
not warranted.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable and the 
claim of entitlement to an effective date earlier than April 
24, 2003 for the establishment of a 20 percent rating for the 
service-connected cervical spine disability must be denied.  
See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 
1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of 
the doubt rule is inapplicable when the preponderance of the 
evidence is found to be against the claimant"); Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

Entitlement to service connection for BPH with urinary 
frequency is granted.

Entitlement to service connection for blastocystosis is 
denied.

Entitlement to service connection for babesiosis is denied.

Entitlement to service connection for herpes simplex or 
recurrent cold sores is granted.

Entitlement to service connection for dysthymia is granted.

Entitlement to service connection for chronic fatigue 
syndrome is granted.

Entitlement to service connection for fibromyalgia is 
granted.

Entitlement to an effective date prior to April 24, 2003 for 
the establishment of a 20 percent rating for a cervical spine 
disability is denied.


____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


January 1980 to January 2000.Department of Veterans Affairs


